Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's response of 02/04/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
The amendment to the claims filed on 02/04/22 does not technically comply with the requirements of 37 CFR 1.121(c) because the amended claims do not have any  cross outs or underlining to indicate what the changes are in the claims; however, the examiner has identified the language added to the claims and has elected to not send out a notice of non-compliant amendment.  The applicant is requested to make sure to adhere to the rules for making amendments so that a notice of non-compliant can be avoided in any subsequent response.  Applicant’s cooperation in this regard is appreciated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17 of U.S. Patent No. 10,740,805. Although the claims the pending claims are anticipated by the patented claims.
(Pending claim 1)
A feedback system comprising: 
a controller; and a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to: 
Patented claim 1
a controller; and a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to:

associate a unique identification code for each of a plurality of users; 
Patented claim 1
register a system account for each of a plurality of users, wherein the feedback system account includes a unique identification code for each of the plurality of users;

provide a graphic user interface through which each user may send feedback to other users, request feedback from one or more other users, respond to feedback from other users, and view feedback analytics, wherein the graphic user interface includes a feedback form interface through which each user providing feedback enters freeform text via a freeform text feedback input and a selected feedback tone category via a feedback tone category input, wherein the selected feedback tone category is identified by the user providing feedback as representative of the tone of the free form text; 
Patented claim 1:
provide a graphic user interface through which each user may send feedback to other users, request feedback from one or more other users, respond to feedback from other users, and view feedback analytics, wherein the graphic user interface includes a feedback form screen  wherein the selected feedback tone category is one of a first selected feedback tone and a second selected feedback tone;

wherein, when a first user provides feedback to a second user, the controller generates a unique communication thread for communications related to the feedback, wherein the feedback is tagged by the controller according to the selected feedback tone category; 
	Patented claim 1:
wherein, when a first user provides feedback to a second user, the controller generates a unique communication thread for communications related to the feedback, wherein the feedback is tagged by the controller according to the selected feedback tone category
wherein the controller tracks the feedback by its relationship with one of the plurality of unique identification codes and generates feedback analytics including aggregated feedback tone category analytics; and 
	Patented claim 1:
wherein the controller tracks the feedback by its relationship with one of the plurality of unique identification codes and generates feedback analytics including aggregated feedback tone category analytics;

wherein for each feedback requested from a plurality of other users, the controller tracks the number of feedback received having a first selected feedback tone and the number of feedback having a second selected feedback tone, wherein the tone feedback analytics includes an overall approval rating based on the percentage of feedback received having the first selected feedback tone and the number of feedback received having the second selected feedback tone.
		Patented claim 1:
wherein for each feedback requested from a plurality of other users, the controller tracks the total number of feedback received, the number of feedback received having a first selected feedback tone, the number of feedback received having a second selected feedback tone, the number of feedback requests for which responses are not received, wherein the feedback analytics for each feedback requested from other users includes an overall approval rating based on the percentage of feedback sent having the first selected feedback tone, a number of feedback received having the first selected feedback tone, a number of feedback received having the second selected feedback tone, a number of responses based on the total number of feedback received, and a number of feedback requests ignored based on the number of feedback requests for which responses are not received.

The pending claim 1 refers to a feedback form interface instead of a feedback form screen that is claimed in the patented claims.  An interface is a screen and is anticipated by the patented claims that refer to the feedback form screen.  The claims largely are using the same language as the patented claims and are simply broader than the patented claims.  A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
For claim 2, see patented claim 2 that anticipates what is claimed. 
For claim 3, see patented claim 6.
For claim 4, see patented claim 7.
For claim 5, see patented claim 10.
For claim 6, see patented claim 11.

For claim 8, see patented claim 13.
For claim 9, see patented claims 4, 5.
For claim 10, see patented claim 8.
For claim 11, see patented claim 3.  
For claim 12, see patented claim 4.
For claim 13, see patented claim 5.
For claim 14, see patented claims 1 and 14.  Pending claim 14 is reciting the limitations that are found in patented claims 1 and 14 but in a broader scope.  The pending claims are anticipated by the patented claims 1, 14, in a similar manner to that of claim 1.  The mapping of the claimed elements is readily apparent upon a reading of the claims.
For claims 15-17, see patented claims 15-17.
For claims 17-20, see patented claims 5, 6, 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson et al. (20110106721) in view of Shi (20060190475).

Disclosed is a controller and memory as claimed, see paragraphs 024, 035 as examples.  A mobile app running on a mobile device and a server are taught by Nickerson, either of which satisfy the claimed controller and memory.  
The claimed association of a unique identification code for each of the users is disclosed in paragraph 028 and is satisfied by the user IDs for each user.
With respect to the claimed graphical user interface, Nickerson discloses that a user who is providing feedback can use the graphical user interface shown in figure 9A to submit freeform text in a text feedback input 192 and can use the interface to submit an overall rating that is reflective of the feedback overall.  Applicant is referred to paragraphs 026, 030, 055-058.  This satisfies the claimed feedback form interface that allows a user to enter feedback by freeform text, and that allows the user to input a tone category.  The overall rating 191 of Nickerson that can be negative (--), neutral (-+), or positive (++) satisfies the claimed “feedback tone category” that is recited in the claim, which is representative of the tone of the free form text.  When a user is not happy with a product or service and selects (--) to show their displeasure and adds comments reflecting their feedback, this satisfies the claimed input of freeform text and having 1st and 2nd tone (Nickerson teaches having 3 feedback tones).  
The claimed tagging of the selected feedback tone category is disclosed in paragraph 079 where the user feedback is categorized based on “the user comments 
Upon a request for feedback being generated and sent (paragraphs 026, 044, 046), feedback is received and processed to generate analytics as claimed.  The feedback in the system of Nickerson is tracked and used to provide statistics about the feedback that has been received.  See paragraph 083 where it is disclosed that a report about the feedback from users can be generated.  This is disclosed as including the number of user comments assigned to a particular rating (the claimed tone categories).  This satisfies the claimed tracking of the number of feedback received that has a first and second selected tone category.  This is satisfied by the act of tracking the number of feedback received for each rating such as for each (++) or each (--) or each (-+).  
Nickerson discloses that an overall rating can be determined based on the number of feedback received with a first tone, the number of feedback received having a second tone, and a number of responses based on the total received (see paragraphs 083-084 for disclosure to an overall rating that accounts for the different tones selected which requires total number of responses to obtain an average.  
For claim 14, in addition to that above, claim 14 also recites that groups are selected using codes for the groups.  See paragraph 046, groups are disclosed.  Also see paragraph 024 where it is disclosed that a user can select a company, which is a group.  The groups are identified by unique identifiers in the system which is the group names or identifiers used to represent the groups.

Also not disclosed is that the approval rating is based on a percentage of feedback received for the first tone and the percentage of feedback received for the second tone.  
Shi teaches a system and method for soliciting feedback from users such as reviews from users.  Shi discloses in paragraphs 49-50 that a communication thread is generated for communications related to the feedback.  This is satisfied by the disclosed email and review string of Shi.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Nickerson with the further ability to generate a communication thread such as a return email for communications related to the received feedback as taught by Shi.  This would have been obvious so that the user that provided the feedback can be responded to via a communication such as an email.  This also yields predictable results because this allows a return email communication to be generated for the purpose of communicating with the user regarding the feedback.
With respect to using a percentage of feedback received to determine the approval rating as opposed to using numbers of feedback received, the examiner notes that in paragraph 084 reference is made to providing data about “how many” of the last one thousand comments are associated to each category.  The use of a percentage is a way to express how much of something fits a given category or how much there is of something as compared to the whole.  The use of percentages to indicate numbers of 
	For claims 2, 17, see paragraph 008 and 059 of Nickerson.  Nickerson discloses the anonymous providing of feedback as claimed.
	For claims 3, 4, 5, 6, 7, 8, 18-20, the users in Nickerson includes individual users (users, customers) and business as claimed.  See paragraphs 022, 024.  A business or a business unit or any entity in Nickerson can request feedback.  Claiming who the users are in the system claim that is directed to structure of a controller with memory and the functions being performed by the system is not reciting anything further to the system of Nickerson.  The users are just users and what you call them does not lend any further structure to the claimed invention.  
	For claims 9, 10, 15, 16, see paragraph 027 where it is disclosed that the user is associated with demographic information.  This is disclosed as including the location as claimed.  This satisfies what is claimed.
	For claim 11, Nickerson teaches that a request for feedback can be generated, and discloses that the request can be targeted to specific groups.  See paragraph 046.  Nickerson teaches the feedback analytics as has already addressed for claim 1.  With respect to the generation of the unique communication thread, this has been provided to 
	For claims 12, 13, see paragraph 046 of Nickerson.  The groups can be based on demographic information of the users.    Paragraph 027 of Nickerson teaches that the demographic information for the user includes location of the user.  This satisfies what is claimed when one is selecting a group based on demographic information that includes location.  This is the act of requesting and receiving feedback from a group of users based on their location.

Response to arguments
	The comments regarding the Double Patenting rejection are noted; however, the rejection is not a provisional rejection so it cannot be held in abeyance and the claims will not be indicated as being allowable until the Double Patenting rejection has been overcome.  The rejection is being maintained because the pending claims are anticipated by the Patented claims in U.S. Patent No. 10,740,805.  
	With respect to the prior art traversal, it is not persuasive.  The rejection of record is addressing the amended claims and this moots the arguments from the applicant.  Applicant is referred to the rejection of record in this regard.  Nickerson does teach having tones, which has been interpreted to read on the claimed ++. – or neutral indicator for feedback.  The argument that Nickerson is only teaching ratings of good or bad is not persuasive.  Indicating that something is good is reflective of a tone and quality or frame of mind of the user.  The argument is not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687